EXAMINER’S AMENDMENT
Claims 1-3, 8-23, 33 and 34 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 24-27, 31 and 32, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on July 9, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Cory Valley (attorney for applicant) on September 7, 2022.

The application has been amended as follows:
 
In Claim 10, line 1, change “the” (located after “wherein”) to --- a ---. 
In Claim 16, line 2, change “comprising” to --- wherein the filling comprises ---.
In Claim 17, line 4, insert --- the --- between “of” and “at least”.
In Claim 19, line 2, change “the tablet, comprising:” to --- a tablet, ---.
In Claim 19, line 3, insert --- wherein the --- before “at least one”.
In Claim 19, line 3, insert --- is --- between “excipient” and “selected”.
In Claim 20, line 2, change “the tablet,” to --- a tablet, ---.
In Claim 21, line 2, change “the tablet,” to --- a tablet, ---.
In Claim 22, line 2, change “the tablet,” to --- a tablet, ---.
In Claim 23, line 2, change “said pharmaceutical composition comprises at least” to --- the at least one pharmaceutically acceptable excipient is selected from the group consisting of ---.
In Claim 23, line 2, delete “and” (located after “a disintegrant,”).
In Claim 23, line 3, insert --- and a combination thereof, --- between “salt,” and “and wherein”.
In Claim 23, line 6, change “and” (located between “salts” and “derivatives”) to --- or ---.
In Claim 23, line 6, change “and/or” to --- and ---.
In Claim 25, line 5, change “a polymer of the polymeric matrix to be formed,” to --- the copolymer of polyvinylpyrrolidone and polyvinyl acetate, ---.
In Claim 26, lines 4-5, change “a polymer of which the polymeric matrix is to be formed,” to --- the copolymer of polyvinylpyrrolidone and polyvinyl acetate, ---.
In Claim 27, line 6, change “a polymer of the polymeric matrix to be formed;” to --- the copolymer of polyvinylpyrrolidone and polyvinyl acetate; ---.
In Claim 27, line 11, change “the polymer” to --- the copolymer of polyvinylpyrrolidone and polyvinyl acetate ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: In view of Geissler’s 132 declaration submitted on June 22, 2022, previous 103 rejection on claims 1-5 and 7-23 over Fuchss et al’401 in view of Kraahs et al (WO’167) and previous 103 rejection on claim 6 over Fuchss et al’401 in view of Kraahs et al (WO’167) and further in view of Fry et al’267 are hereby withdrawn.  It is the Examiner’s position that the data presented in the declaration showed unexpected superior results of instant invention of claim 1 (which is a solid dispersion of (S)-[2-chloro-4-fluoro-5-(7-morpholin-4-yl-quinazolin-4-yl)phenyl]-(6-methoxy-pyridazin-3-yl)methanol, or a pharmaceutically acceptable salt thereof, in a polymeric matrix consisting of a copolymer of polyvinylpyrrolidone and polyvinyl acetate).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        September 8, 2022